DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed 9/19/2022. Currently, claims 1-14 are pending.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Claims 1-2, 5-7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Alahyari et al. (US Patent No.: 9,989,283 hereinafter “Alahyari”).
With respect to claim 1, Alahyari discloses an expansion assembly for use with a heat exchanger (Fig. 1, expansion device 22 used with heat exchanger 10), the expansion assembly comprising: a thermal expansion valve (22); and a distributor directly connected to the thermal expansion valve (Fig. 1, distributor 20 is connected to 22); wherein the distributor comprises a tube having a plurality of openings formed therein (Col. 4, lines 60-62).
Alahyari is silent to a block thermal expansion valve. Alahyari does teach any kind of thermal expansion device can be used (Col. 4, lines 39-41). Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have replaced the expansion device with a block thermal expansion valve since replacing one expansion device for another is old and well known and is taught in the reference.
With respect to claim 2, Alahyari teaches the expansion assembly of claim 1 as discussed above. Alahyari also discloses wherein the distributor is configured for placement within a manifold of the heat exchanger (Fig. 1, 20 is in manifold 12).
With respect to claim 5, Alahyari teaches the expansion assembly of claim 1 as discussed above. Claim 5 is a product by process limitation of the distributor is directly connected to the block thermal expansion valve by at least one of press fitting, brazing and adhesives and the reference Alahyari discloses all of the structural limitations as claimed.
It is noted that claim 5 contains a product by process limitation (i.e. is connected by press fitting, brazing and adhesives) and that the product by process limitation does not limit the claim to recite the step, just the structure obtained by performing the step. Further, in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
With respect to claim 6, Alahyari discloses a heat exchanger (Fig. 1, 10) comprising: an expansion assembly including a thermal expansion valve (Fig. 1, 22) and a distributor directly connected to the thermal expansion valve (Fig. 1, distributor 20); a first manifold (12), the distributor positioned within the first manifold (20 is within 12); a second manifold configured to receive refrigerant from the first manifold (Col. 4, lines 10-14, fluid collection manifold not shown); and a conduit fluidly connecting the second manifold to the thermal expansion valve (tubes 14 fluidly connected the second manifold to the first manifold and the expansion valve).
Alahyari is silent to a block thermal expansion valve. Alahyari does teach any kind of thermal expansion device can be used (Col. 4, lines 39-41). Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have replaced the expansion device with a block thermal expansion valve since replacing one expansion device for another is old and well known and is taught in the reference.
With respect to claim 7, Alahyari teaches the expansion assembly of claim 6 as discussed above. Alahyari also discloses wherein the distributor comprises a tube having a plurality of openings formed therein (Col. 4, lines 60-62).
With respect to claim 10, Alahyari teaches the expansion assembly of claim 6 as discussed above. Claim 10 is a product by process limitation of the distributor is directly connected to the block thermal expansion valve by at least one of press fitting, brazing and adhesives and the reference Alahyari discloses all of the structural limitations as claimed.
It is noted that claim 10 contains a product by process limitation (i.e. is connected by press fitting, brazing and adhesives) and that the product by process limitation does not limit the claim to recite the step, just the structure obtained by performing the step. Further, in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
With respect to claim 11, Alahyari teaches the expansion assembly of claim 6 as discussed above. Alahyari also discloses wherein the block thermal expansion valve is directly mounted to first manifold (Fig. 1, 22 is mounted to 12).
With respect to claim 12, Alahyari teaches the expansion assembly of claim 11 as discussed above. Claim 12 is a product by process limitation of the distributor is directly connected to the block thermal expansion valve by at least one of press fitting, brazing and adhesives and the reference Alahyari discloses all of the structural limitations as claimed.
It is noted that claim 5 contains a product by process limitation (i.e. is connected by press fitting, brazing and adhesives) and that the product by process limitation does not limit the claim to recite the step, just the structure obtained by performing the step. Further, in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
Claims 3-4, 8-9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Alahyari et al. (US Patent No.: 9,989,283 hereinafter “Alahyari”) in view of Fuller et al. (US Publication No.: 2017/0234456 hereinafter “Fuller”).
With respect to claims 3-4 and 13-14, Alahyari teaches the expansion assembly of claims 1 and 6 as discussed above. Alahyari is silent a housing of the block thermal expansion valve and the distributor are made from the same material (as per claim 3 and 13) wherein the housing of the block thermal expansion valve and the distributor are made from aluminum (as per claim 4 and 14).
Fuller teaches an aluminum heat exchanger and block expansion valve made from aluminum that is brazed together (Para 0009). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the material of the heat exchanger and expansion device of Alahyari to be aluminum since it has high heat transfer and is old and well known in heat exchangers for high thermal conductivity.
With respect to claims 8-9, Alahyari teaches the expansion assembly of claim 6 as discussed above. Alahyari is silent to a housing of the block thermal expansion valve and the distributor are made from the same material (as per claim 8) wherein the housing of the block thermal expansion valve and the distributor are made from aluminum (as per claim 9).
Fuller teaches an aluminum heat exchanger and block expansion valve made from aluminum that is brazed together (Para 0009). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the material of the heat exchanger and expansion device of Alahyari to be aluminum since it has high heat transfer and is old and well known in heat exchangers for high thermal conductivity.
Response to Arguments
Applicant's arguments filed 9/19/2022 have been fully considered but they are not persuasive. 
In response to applicant’s arguments (page 4) that the reference does not teach “a distributor directly connected to the block thermal expansion valve”, the Examiner disagrees. Reference Alahyari has a distributor tube 20 that is directly connected to the expansion valve 22 as shown in figures 1 and 2. The broad limitation of “directly connected” does not define that they are in physical connection and can be thermally connected as well. Further, the fluid flows from the expansion valve and to the distributor and are therefore directly connected via the fluid.  Applicant further argues the distributor body is not a tube, the Examiner disagrees. A tube is defined as any of various usually cylindrical structures such as a hollow passaged to convey fluids. Therefore the manifold distributor does not have to be a cylindrical shape and since it has hollow passages within the distributor can broadly read on the tube limitation. Therefore, the applicant’s arguments are unpersuasive and the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763